ORDER

PER CURIAM.
Malcolm Jackson appeals the denial of his Rule 29.15 motion for post-conviction relief following his conviction of attempted robbery in the first degree. Mr. Jackson contends the motion court erred by denying his Rule 29.15 motion, because he received ineffective assistance of counsel in that his trial counsel failed to subpoena and call a certain alibi witness.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).